DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/18/2021 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 2/18/2021.  
Claims 1, 5 and 10 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Under the broadest reasonable interpretation standard for conditional “if language” or “when language”; the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).  See MPEP 2111.04 (II).  
Special note to claims 1 and 10, which contains conditional “when” statements.  With respect to claim 5, the assumption is that logic/hardware/software exists to implement the conditional “when” steps and accordingly, is considered as being a positively recited limitation that can occur.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, it is unclear to the Examiner how the processor, memory and computer program code cause the apparatus to “enter a coverage area of at least one preferred radio-access technology”.  It is not clear how the apparatus moves or enters a coverage area.  Claims 6-9 are rejected for being dependent upon claim 5 and failing to fix the deficiency of claim 5.  
	
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-11, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US-2015/0382264 hereinafter, Cho).


	Regarding claim 1, Cho teaches a method, comprising:
	entering a coverage area of at least one preferred radio-access-technology; (Page 16 [0297])
	receiving, by a user equipment registered with a first radio-access-technology with a network (Page 5 [0077] and Fig. 5 [61]) and before or after entering the coverage area of the at least one preferred radio access-technology, policy information from the network (Page 6 [0105] “ the communication service provider may deliver its preferred network type (e.g., LTE system or Wi-Fi system) for each service to each entity such as UE, eNB, and MME”), wherein the policy information indicates the at least one preferred radio-access-technology based on a detection of a specific service (Page 6 [0105]), the at least one preferred radio-access-technology being different from the first radio-access technology; (Page 9 [0164] LTE vs Wi-Fi)
	detecting that the specific service corresponding to the at least one preferred radio-access-technology is needed in the coverage area (Fig. 9 [Beacon] and Page 4 [0069]), wherein the detecting occurs when entering the coverage area; (Page 4 [0067] “The beacon frame corresponds to a parameter which allows a mobile station to participate in the network. In addition, the beacon frame is periodically transmitted so that the mobile station can scan and recognize the network”, which is similar to a Pilot Signal from an eNB, Fig. 19 [S500 & S510], Page 9 [0155-0156],  Fig. 20 [S600 & S610] and Page 9 [0162-0164]) and
	initiating a request for setup of dual connectivity to the first radio-access technology and the at least one preferred radio-access-technology when the specific service is i.e. simultaneous transmission)
	Regarding claim 2, Cho teaches wherein the receiving the policy information comprises receiving information indicating that the service prefers Long Term-Evolution, 2G, 3G and/or 5G.  (Page 6 [0102] “a preferred network (e.g., a LTE system or Wi-Fi system) for the corresponding PDN connection according to the subscription type of the corresponding UE may be provided”)
	Regarding claim 4, Cho teaches wherein the service corresponding to the at least one preferred radio-access-technology comprises at least one of vehicle-to-vehicle service, machine-to-machine service, tactile internet service, mobile broadband service, public safety service, industrial control service, railways service, and device-to-device service.  (Fig. 5 [WiFi Direct] is equivalent to machine-to-machine or device-to-device service)
	Regarding claim 5, the limitations of claim 5 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be found in Fig. 21 [900, 930, 910 and 920] with related description found on Page 11 [0188-0189].  
	Regarding claims 6, 8 and 9 are rejected as being the same reasons set forth above in claims 2, 4 and 5.  
	Regarding claim 10, Cho teaches a method comprising:
	transmitting, by a network node, policy information to a user equipment, wherein the policy information indicates at least one preferred radio-access-technology based on a detection of a specific service; (Page 6 [0105] “ the communication service provider 
	connecting the user equipment to the at least one preferred radio-access-technology different from a first radio-access-technology; (Page 9 [0164] LTE vs Wi-Fi, Page 4 [0067] “The beacon frame corresponds to a parameter which allows a mobile station to participate in the network. In addition, the beacon frame is periodically transmitted so that the mobile station can scan and recognize the network”, which is similar to a Pilot Signal from an eNB, Fig. 19 [S500 & S510], Page 9 [0155-0156],  Fig. 20 [S600 & S610] and Page 9 [0162-0164])
	detecting that the user equipment is in a coverage area of the at least one preferred radio-access-technology; (from beacon or pilot signal, see additionally Fig. 19 [S500 & S510], Page 9 [0155-0156]) and
	triggering the user equipment to send a request for setup of dual connectivity to the first radio-access-technology and the preferred radio-access-technology when the specific service is detected, (Fig. 19 [S500], Page 9 [0155] and Page 10 [0178-0179] i.e. simultaneous transmission)
	wherein the request is transmitted by the user equipment after the user equipment enters the coverage area of the at least one preferred radio-access-technology corresponding to the specific service and while the user equipment is registered with the first radio-access-technology.  (Page 6 [0105], Page 8 [0144] through Page 9 [0161])
	Regarding claims 11, 13 and 18 are rejected as being the same reasons set forth above in claims 2, 4 and 5.  







Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Vangala et al. (US-2014/0128074 hereinafter, Vangala).
Regarding claims 3, 7 and 12, Cho teaches entering the coverage area of the at least one preferred radio-access-technology (Fig. 9 [Beacon] and Page 4 [0069]), but differs from the claimed invention by not explicitly reciting the coverage area is 5G.  
In an analogous art, Vangala teaches a cell loading-based cell transition (Abstract) that includes the ability to send a policy to a wireless communication device to transition to another base station (Fig. 10 [1020-1030]) that includes being applicable to 5G.  (Page 3 [0037])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Cho after modifying it to incorporate the ability to send policy information about a 5G network to a mobile terminal of Vangala since the underlying concept of preferring a specific network over another is the same regardless of what specific (new) type of network is being discussed or invented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646